Citation Nr: 0532013	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  00-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for chronic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1946 to July 1950.  
The case has been advanced on the docket of the Board of 
Veterans' Appeals (Board) in accord with 38 C.F.R. 
§ 20.900(c) (2005).

This appeal is from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).  The Board remanded this case in 
October 2003 and in July 2005.  On both occasions, the Board 
referred a claim for service connection for sinus problems or 
sinusitis to the RO.  The RO has taken no action on the 
claim. Additionally, the veteran's April 2002 statement in 
support of the claim raised claims for service connection for 
back pain, bilateral leg pain, arthritis in both legs, and 
gout in both legs that have had no VA response.  These issues 
are again referred for appropriate action.

In October 2001 the DRO granted service connection for 
frostbite of the left foot sustained in 1956, basing 
eligibility on a separation document showing service "under 
honorable conditions" from October 1955 to August 1957.  In 
December 1958, accounting for the service from October 1955 
to August 1957, VA ruled that the veteran had dishonorable 
service from July 1950 to August 1957.  That ruling has not 
been rescinded or revised.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran's service-connected chronic rhinitis is 
manifested by episodes of sneezing and itchy eyes and 
occasional nasal congestion without evidence of nasal polyps.


CONCLUSION OF LAW

A rating in excess of 10 percent for chronic rhinitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an initial 
disability evaluation greater than 10 percent for his 
service-connected chronic rhinitis.  

Increased rating Claim
Under VA law and regulation, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.1 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original claim" 
and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

By a March 2000 rating action, the RO granted service 
connection for chronic rhinitis and assigned a noncompensable 
evaluation to this disability, effective from June 1999.  
Service medical records showed treatment for rhinitis 
starting in 1947.  Following examination by VA in March 2001, 
the disability evaluation was increased to 10 percent from 
June 1999.  

The veteran's chronic rhinitis is rated under diagnostic code 
6522 for allergic or vasomotor rhinitis.  Physical findings 
demonstrating a nasal passage without polyps but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrant the grant of a 10 
percent disability rating.  The next higher rating of 30 
percent, the highest evaluation allowable under to this 
Diagnostic Code, requires evidence of polyps.  

This claim fails because the competent medical evidence of 
record does not support a 30 percent rating for the veteran's 
service-connected allergic rhinitis.  The veteran was 
examined by VA in April 2004 to specifically address the 
question of whether nasal polyps were present.  A complete 
endoscopic nasal examination demonstrated that there were no 
nasal polyps or other abnormalities.  The examiner also found 
that there was less than 20 percent obstruction on either 
side of his [nasal passages].   

Under these circumstances there is no basis upon which to 
assign a 30 percent disability rating for the service-
connected chronic rhinitis.  Other evidence of record, 
including the veteran's statements, his service medical 
records, VA examination reports, and VA outpatient treatment 
records have been reviewed, and at no time during the current 
appeal is a disability rating of 30 percent warranted for 
this service-connected disability.  See, Fenderson v. West, 
12 Vet. App. 119 (1999) (which holds that, in a case such as 
the present one where the appeal arises from an initial 
rating decision which established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings, and that 
separate ratings for separate periods of time may be awarded 
based on the facts found).  The veteran's appeal regarding 
his chronic rhinitis claim is denied.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  A referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Duty to Notify and Assist the Veteran

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VCAA notice must inform a veteran of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the veteran is expected to provide.  
Under 38 C.F.R. § 3.159(b)(1), VA must also ask the veteran 
to submit any pertinent evidence in his possession.  

The March 2000 rating decision in this case predated the 
November 9, 2000, effective date of the VCAA; therefore, no 
VCAA-compliant letter was sent prior to the rating decision.  
Because such notice was not mandated at the time, there is no 
error in the RO's not providing notice of the VCAA's 
requirements prior to the initial adjudication decision in 
this case.  

In November 2001 the RO notified the veteran of what VA had 
done and what he needed to do in connection with his claim 
for increased rating.  In March 2004, the veteran was sent 
another letter by the Appeals Management Center asking him to 
submit additional evidence and information to substantiate 
his appeal.  It again informed him of what VA had done in his 
case and who was responsible for getting certain evidence in 
his case.  

A Statement of the Case and Supplemental Statements of the 
Case were also provided to the veteran.  These documents 
provided a recitation of the pertinent law and regulations 
that applied in this case, along with a discussion of why his 
claim had been denied.  He was also given information 
specific to his claim as to what was required for an 
increased evaluation.  

There is a reasonable basis to conclude that the veteran 
understood what is pertinent to the claim, and, given 
appropriate notice provided during the appeal period, that he 
could supplement the record with medical evidence of his own, 
if he has it, to show that an increased evaluation is 
warranted.  He has not done so, or informed the Board or RO 
that additional evidence exists, but that he needs further 
assistance to obtain it.  The veteran did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Thus, the Board does not 
find prejudicial error with respect to the substantive 
content of the VCAA notice in this case.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes C&P examination results, service medical records, VA 
medical treatment records, and the veteran's written 
statements.  The veteran was given an opportunity to testify 
before a Veterans Law Judge in connection with this claim, 
but failed to appear for a scheduled hearing.  The Board has 
obtained a VA medical opinion pertinent to this claim, as 
discussed above.  

Furthermore, the Board finds that the VA has done everything 
reasonably possible to assist the veteran. Additional efforts 
to assist or notify him in perfect accord with the VCAA would 
serve no useful purpose in light of the application of 
38 C.F.R. § 68.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Therefore, the Board 
concludes that VA has met its duty to notify and assist 
obligations.  


ORDER

Entitlement to an initial  rating in excess of 10 percent for 
chronic rhinitis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


